Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites a vapor retarding membrane, comprising a building material substrate sheet, the building material substrate sheet being a sheet of paper or fabric; and a polymeric coating layer coated on the building material substrate sheet, the polymeric coating layer being different from the building material substrate sheet, the polymeric coating layer comprising an inorganic hydrophilic particulate filler comprising aluminum trihydrate, the inorganic hydrophilic particulate filler being dispersed in a continuous organic phase comprising a hydrophobic polymer comprising a styrene butadiene copolymer or a styrene acrylic copolymer, wherein the content of the filler is from about 35% to about 85% by weight of the polymeric coating layer, and wherein the combined content of the particulate filler and the hydrophobic polymer is at least about 90% by weight of the polymeric coating layer; wherein the vapor retarding membrane has a water vapor permeance of no more than about 1 Perm at 25% relative humidity, in the range of about 0.3 to about 6 Perms at 45% relative humidity, in the range of about 5 to about 12 Perms at 75% relative humidity, and at least about 8 Perms at 95% relative humidity, as tested by ASTM E96 at 23 °C.

Independent claim 33 recites a vapor retarding membrane, comprising a building material substrate sheet, the building material substrate sheet being a sheet of paper or fabric; and a polymeric coating layer coated on the building material substrate sheet, the polymeric coating layer being different from the building material substrate sheet, the polymeric coating layer comprising an inorganic hydrophilic particulate filler comprising aluminum trihydrate, the inorganic hydrophilic particulate filler being dispersed in a continuous organic phase comprising a hydrophobic polymer comprising a styrene butadiene copolymer or a styrene acrylic copolymer, wherein the content of the filler is from about 35% to about 85% by weight of the polymeric coating layer, and wherein the combined content of the particulate filler and the hydrophobic polymer is at least about 90% by weight of the polymeric coating layer; wherein the polymeric coating layer is of a composition and structure such that, when coated on 40 lb kraft 

The prior art fails to teach or render obvious the combination of a styrene butadiene copolymer or a styrene acrylic copolymer with a high amount of aluminum trihydrate as a hydrophilic filler to provide vapor retarding membranes with desirable vapor retarding performance as shown in the Examples of the present specification. Examples, 3-6, 11, 18-20, and 22 in the instant Specification demonstrate that aluminum trihydrate dispersed in a styrene butadiene copolymer or a styrene acrylic copolymer provide a desired vapor retarding performance at low, intermediate and high humidity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHEEBA AHMED/Primary Examiner, Art Unit 1787